Citation Nr: 0606568	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  01-05 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy, including as due to herbicide exposure.

3.  Entitlement to special monthly pension by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The veteran perfected appeals as to the listed conditions, as 
well as to entitlement to service connection for multiple 
sclerosis.  In June 2003, he personally testified at a travel 
board hearing held at the RO before the undersigned.  
Received at that hearing was a signed statement from the 
veteran in which he withdrew the issue of service connection 
for multiple sclerosis.  

The Board remanded the claim to the RO in June 2003 for 
further development and consideration. 


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran is presumed to have been exposed to toxic 
herbicides; there is no objective evidence that he 
participated in combat during service.

3.  There is no independent verification of a stressor in 
service, including related to the veteran's tour in Vietnam, 
to support a diagnosis of PTSD.

4.  The competent evidence establishes that the veteran's 
peripheral neuropathy is not etiologically related to his 
military service or exposure to toxic herbicides.

5.  The veteran does not have a single permanent disability 
ratable at 100 percent disabling, and it is not shown that by 
his disabilities he is substantially confined to his dwelling 
or immediate premises as a result of his disabilities.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).

2.  Peripheral neuropathy was not incurred or aggravated as a 
result of the veteran's military service, to include exposure 
to toxic herbicides, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307(a)(6), 3.309(e) (2005).

3.  The criteria for a grant of special monthly pension have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.351, 
3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
However, the RO sent the veteran notice in April 2004, after 
the initial denial of increased ratings.  

This letter essentially explained the type of evidence that 
needed to be submitted for him to prevail on the claim, what 
evidence he should submit, and what evidence the RO would 
obtain for him.  He was also told, in essence, to submit all 
pertinent evidence he had in his possession.  As well, the RO 
cited the regulations pertaining to the VCAA in the 
supplemental statement of the case (SSOC) issued in November 
2005.  VA has satisfied its duty to assist the veteran.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated, and 
VA has obtained these pertinent medical records.  

So any defect with respect to the timing or language of the 
notice was nonprejudicial and therefore, merely harmless 
error.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]."  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

II.  Service Connection Claims 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A.  PTSD

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that "eligibility for a PTSD service-connection 
award requires" . . . specifically, "(1) [a] current . . . 
medical diagnosis of PTSD . . . ; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor."  Gaines v. West, 11 Vet. App. 353, 357 (1998), 
citing Cohen, supra, and Suozzi v. Brown, 10 Vet. App. 307 
(1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a diagnosis 
of PTSD - will vary depending upon whether the veteran 
engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The record shows that the veteran served in Vietnam from 
August 1971 to December 1971 as a company clerk with an 
armored cavalry unit (Trp A, 3d Sqdn, 5th Cav).  He was 
awarded the National Defense Medal and Vietnam Service Medal.  
The veteran's treatment records from the Vet Center include 
references by the veteran to events he maintains were 
stressful underlying his PTSD.  Those events include being 
left exposed to a mortar attack.  However, those treatment 
records for early 2000 do not contain a diagnosis of PTSD.  
On the other hand, his outpatient treatment records from the 
Portland VA Medical Center do include a diagnosis of PTSD, 
based on the veteran's allegations of stressful events, to 
include participating in a firefight that killed many women 
and children.  As the alleged stressful events were not 
verified in the records, the Board remanded the case to 
obtain from the veteran a comprehensive statement concerning 
as much detail and information as possible concerning the 
specifics (i.e., the who, what, when and where facts) of all 
the combat action and stressful events that he alleges he 
experienced while in the military.  In addition, regardless 
of whether the veteran submitted a detailed report of his 
alleged stressor events, the RO was obtain a history of the 
veteran's unit for the time period the veteran served with 
that unit.  The veteran did not submit additional information 
and the RO obtained the veteran's unit records.  However, the 
few unit records obtained did not provide any information 
which could verify the veteran's claims.  

The Board initially points out that the service awards given 
to the veteran are not among those listed in VA's 
Adjudication Procedure Manual (Manual) as conclusive evidence 
of participation in combat.  See M21-1, Part VI, Change 112, 
para 11.37(b)(1) (March 10, 2004).  Therefore, lay testimony, 
alone, is insufficient to establish the occurrence of the 
alleged stressor in this case.  Instead, the record must 
contain other objective information that corroborates the 
veteran's testimony or statements.  See 38 U.S.C.A. §§ 
1154(b), 5107; 38 C.F.R. §§ 3.102, 3.304(d); Hayes, Doran, 
Zarycki, Cohen, supra.  As there is no such evidence in the 
record that he participated in combat or otherwise 
independent verification that he experienced a stressor in 
service, as alleged, to support the diagnoses of PTSD that 
have been made, VA examination is not required, and his claim 
must be denied.  

The veteran was repeatedly asked to provide more specific 
information (e.g., names, dates and locations) but did not 
provide such information to enable the RO to corroborate his 
putative stressors.  See Pentecost, supra.  It should be 
noted that asking him to provide this level of detail and 
information does not present an impossible or onerous task.  
See Wood, 1 Vet. App. at 193.

For these reasons, the preponderance of the evidence is 
against the claim, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.

B.  Peripheral Neuropathy

The veteran's service medical records are negative for any 
findings, complaints or treatment of peripheral neuropathy.  
The veteran was diagnosed by VA medical personnel with 
nonspecific peripheral neuropathies in November 1999.  On a 
VA general medical-psychiatric progress note dated in 
February 2000, the veteran stated that he has had vague, 
chronic neurological symptoms for over a year.  The pertinent 
diagnosis was peripheral neuropathy.  On a VA neurological 
progress note dated in August 2000, peripheral neuropathy 
without any focal findings was diagnosed.  The examiner 
stated that

[p]atient was offered medication 
management for symptom control; he 
declined, preferring to continue to 
search for a cause.  I know of no current 
research or sequelae of Agent Orange 
exposure; he is encouraged to do a Web 
search to see if he can find something 
through this media that might be helpful.

In this case, the veteran contends that he was exposed to 
toxic herbicides in service and that such exposure caused his 
peripheral neuropathy.  The specific statute pertaining to 
claimed exposure to toxic herbicides is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  Acute and 
subacute peripheral neuropathy is one of the specified 
diseases which have been listed therein.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Acute/subacute peripheral neuropathy 
must be manifested to a degree of 10 percent or more within a 
year after leaving active service.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era and, second, the veteran must be 
diagnosed with one of the specific diseases listed at 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  However, service 
connection may otherwise be established by competent evidence 
of a current disability and evidence linking that disability 
to military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(d).  Finally, presumptive provisions at 38 C.F.R. § 
3.307(a)(3) and § 3.309(a) allow service connection for 
organic disease of the nervous system if they become manifest 
to a degree of 10 percent or more within one year of 
separation from active service.

According to the veteran's service records, he served in the 
Republic of Vietnam during the Vietnam Era; therefore, his 
exposure to toxic herbicides is conceded.  See 38 U.S.C.A. §§ 
1116, 1154.  The medical evidence indicates that the veteran 
did not suffer with any type of peripheral neuropathy during 
his military service.  There is no medical evidence of any 
peripheral neuropathy within one year of the veteran's 
separation from active military service in December 1971.  
The first medical evidence of peripheral neuropathy is in 
1999. 

There is no medical opinion of record that the veteran's 
peripheral neuropathy was the result of his exposure to Agent 
Orange or any other activity during his military service.  
The veteran stated at his hearing on appeal that VA 
physicians in the neurology department at the Portland VA 
facility in 2000 associated his current peripheral neuropathy 
exposure to toxic herbicides.  As those VA records were 
already of record but did not contain any such statement, the 
RO sent the veteran a VCAA letter which, in part, requested 
that the veteran submit documents from any physician who 
expressed an opinion regarding the relationship between his 
peripheral neuropathy and dioxin exposure.  However, the 
veteran did not reply to this letter.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Espiritu at 494.  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  Further the Board cannot rely on its own 
unsubstantiated medical opinion, but instead must make legal 
determinations on the basis of competent medical evidence and 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 174, 175 
(1991).  Statements as to what the veteran may have been told 
by a physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).

There is no medical evidence that peripheral neuropathy 
listed at 38 C.F.R. § 3.309 for presumptive service 
connection existed within one year of separation from service 
in 1971.  In addition, there is no medical opinion that has 
associated the veteran service current peripheral neuropathy, 
first diagnosed in 1999 with the veteran's active military 
service or exposure to toxic herbicides.  In fact, a VA 
neurological progress note of August 2000 suggests otherwise.  
In this particular case, there is no evidence suggesting the 
veteran's peripheral neuropathy is related to his service in 
the military - including presumed herbicide exposure.  There 
is no mention of this condition in his service medical record 
or for many ensuing years, either by complaint (relevant 
symptoms, etc.) or objective clinical finding.  So the Board 
finds that obtaining an etiology opinion is not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

While the veteran has provided lay evidence regarding the 
relationship of his current peripheral neuropathy and his 
military service, this evidence is not competent to establish 
the required medical diagnosis and nexus opinion.  

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to service connection for 
peripheral neuropathy, even with consideration that the 
veteran was in fact exposed to such herbicides.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

III.  Entitlement to Special Monthly Pension by Reason of 
Being Housebound

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability ratable as 100 percent under regular schedular 
evaluation, without resort to individual unemployability, the 
veteran has an additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability ratable as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or is permanently housebound by reason of 
disability or disabilities.  Housebound means substantially 
confined to one's dwelling and the immediate premises, and it 
is reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).  In 
such cases, the evidence must show that it is reasonably 
certain that the disability and resultant confinement will 
continue throughout his lifetime.  See 38 U.S.C.A. §§ 
1502(c), 1521(e) (West 2002); 38 C.F.R. § 3.351(d) (2005).

The question remains as to whether the appellant's 
disabilities entitle him to special monthly pension at the 
housebound rate.  The veteran has been adjudicated by the RO 
to have the following nonservice-connected disabilities: 
syncopal episodes, rated 30 percent disabling; right carpal 
tunnel syndrome, rated 30 percent disabling; left carpal 
tunnel syndrome, rated 10 percent disabling; coronary artery 
disease, rated 10 percent disabling; chronic low back pain, 
rated 10 percent disabling; gastroesophageal reflux, rated 10 
percent disabling; peripheral neuropathy of the left lower 
extremity, rated 10 percent disabling; peripheral neuropathy 
of the right lower extremity, rated 10 percent disabling; a 
psychiatric disorder claimed as PTSD, rated 10 percent 
disabling; and multiple sclerosis rated 0 percent disabling.  
After consideration of the appropriate bilateral factors, the 
veteran's combined rating is 80 percent.  He has been found 
to be permanently and totally disabled for nonservice-
connected pension benefits since November 1999.  

In this case, there is no evidence that the veteran is 
housebound.  Thus, the threshold requirement for special 
monthly pension under the housebound rate is that the 
qualified veteran has a single permanent disability ratable 
as 100 percent disabling under the Schedule for Rating 
Disabilities.  38 C.F.R. § 3.351(d).  It is clear from the 
record that none of the veteran's disabilities is 100 percent 
disabling under the schedular criteria, and the veteran does 
not assert otherwise. 

At his personal hearing in June 2003, the veteran conceded 
that that there were no physical disabilities which rendered 
him housebound, but his PTSD symptomatology rendered him 
housebound, as he did not want to be around people.  He also 
testified that he leaves his house to shop for groceries, 
early in the morning, apparently to avoid shopping when many 
people are present.  He also noted that he occasionally 
drives a motor vehicle, but he really should not drive due to 
his epilepsy.  He also stated that he traveled to his 
personal hearing by train.  VA medical records up to 2002 
also note that the veteran traveled to various VA facilities 
for treatment.  Thus, the record and his own statements 
indicate that his PTSD combined with his physical 
disabilities do not prevent him from leaving his house.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to special monthly pension by reason of being 
housebound is denied



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


